UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . COMMISSION FILE NUMBER 000-22062 UWHARRIE CAPITAL CORP (Exact name of registrant as specified in its charter) NORTH CAROLINA 56-1814206 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) ALBEMARLE, NORTH CAROLINA (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone number, including area code:(704) 983-6181 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.☒Yes☐No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes☒No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ☐ Acceleratedfiler ☐ Non-accelerated filer ☐(Do not check if a smaller reporting company.) Smallerreportingcompany ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).☐Yes☒No Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date: 6,925,408 shares of common stock outstanding as of October 26, 2016. Table of Contents PageNo. Part I. FINANCIAL INFORMATION Item 1 - Financial Statements (Unaudited) Consolidated Balance Sheets September 30, 2016 and December 31, 2015 3 Consolidated Statements of Income for the Three and Nine Months Ended September 30, 2016 and 2015 4 Consolidated Statements of Comprehensive Income for the Three and Nine Months Ended September 30, 2016 and 2015 5 Consolidated Statements of Changes in Shareholders’ Equity for the Nine Months Ended September 30, 2016 6 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2016 and 2015 7 Notes to Consolidated Financial Statements 8 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3 - Quantitative and Qualitative Disclosures about Market Risk 34 Item 4 - Controls and Procedures 34 Part II. OTHER INFORMATION Item 1 - Legal Proceedings 34 Item1A- Risk Factors 34 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3 - Defaults Upon Senior Securities 35 Item 4 - Mine Safety Disclosures 35 Item 5 - Other Information 35 Item 6 - Exhibits 36 Exhibit Index 38 -2- Uwharrie Capital Corp and Subsidiaries Consolidated Balance Sheets PartI. Financial Information Item1 Financial Statements September 30, (Unaudited) December 31, 2015* (dollars in thousands) ASSETS Cash and due from banks $ $ Interest-earning deposits with banks Securities available for sale, at fair value Securities held to maturity, at amortized cost (fair value $12,289 and $11,242, respectively) Loans held for sale Loans: Loans held for investment Less allowance for loan losses ) ) Net loans held for investment Premises and equipment, net Interest receivable Restricted stock Bank owned life insurance Other real estate owned Prepaid assets Other assets Total assets $ $ LIABILITIES Deposits: Demand noninterest-bearing $ $ Interest checking and money market accounts Savings deposits Time deposits, $250,000 and over Other time deposits Total deposits Short-term borrowed funds Long-term debt Interest payable Other liabilities Total liabilities Off balance sheet items, commitments and contingencies (Note 9) SHAREHOLDERS’ EQUITY Common stock, $1.25 par value: 20,000,000 shares authorized; shares issued and outstanding 6,925,408 and 6,983,017 Common stock distributable Additional paid-in capital Undivided profits Accumulated other comprehensive income (loss) ) Total Uwharrie Capital shareholders’ equity Noncontrolling interest Total shareholders’ equity Total liabilities and shareholders’ equity $ $ (*) Derived from audited consolidated financial statements See accompanying notes -3- Uwharrie Capital Corp and Subsidiaries Consolidated Statements of Income (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, (in thousands, except share and per share data) Interest Income Loans, including fees $ Investment securities US Treasury 11 33 34 US Government agencies and corporations State and political subdivisions Interest-earning deposits with banks and federal funds sold 78 47 Total interest income Interest Expense Interest checking and money market accounts 82 69 Savings deposits 12 12 35 33 Time deposits, $250,000 and over 14 25 44 49 Other time deposits 59 Short-term borrowed funds 3 17 32 44 Long-term debt Total interest expense Net interest income Provision for (recovery of) loan losses ) 70 ) Net interest income after provision (recovery of) for loan losses Noninterest Income Service charges on deposit accounts Other service fees and commissions Gain/(loss) on sale of securities (includes reclassification of $2,000 $0, $544,000 and $502,000 from accumulated other comprehensive income) 2 — Gain (loss) on fixed assets and other assets (1 ) 5 (3 ) — Income from mortgage loan sales Other income Total noninterest income Noninterest Expense Salaries and employee benefits Net occupancy expense Equipment expense Data processing costs Office supplies and printing 34 58 Foreclosed real estate expense 29 Professional fees and services Marketing and donations Electronic banking expense Software amortization and maintenance FDIC insurance 86 85 Other noninterest expense Total noninterest expense Income before income taxes Income taxes (includes reclassification $1,000, $0, $210,000 and $194,000 from accumulated other comprehensive income) Net income $ Consolidated net income $ Less: net income attributable to noncontrolling Interest ) Net income attributable to Uwharrie Capital Corp Dividends – preferred stock — Net income (loss) available to common shareholders $ Net income (loss) per common share Basic $ Diluted $ Weighted average shares outstanding Basic Diluted See accompanying notes -4- Uwharrie Capital Corp and Subsidiaries Consolidated Statements of Comprehensive Income (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, (in thousands) Net Income $ Unrealized gain (loss) on available for sale securities ) Related tax effect 90 ) ) ) Reclassification of (gain) loss recognized in net income (2 ) — ) ) Related tax effect 1 — Total other comprehensive income (loss) ) (6 ) Comprehensive income Less: Comprehensive income attributable to noncontrolling interest ) Comprehensive income (loss) attributable to Uwharrie Capital $ See accompanying notes -5- Uwharrie Capital Corp and Subsidiaries Consolidated Statement of Changes in Shareholders’ Equity (Unaudited) Number Common Shares Issued Common Stock Common Stock Dividend Distributable Additional Paid-in Capital Undivided Profits Accumulated Other Comprehensive Income (Loss) Non Controlling Interest Total (dollars in thousands, except share data) Balance, December 31, 2015 $ $ — $ $ $ ) $ $ Net Income — 2% stock dividend declaration — — ) Repurchase of common stock ) ) — ) — — — ) Other comprehensive Income — Record preferred stock dividend Series B (noncontrolling interest) — ) ) Record preferred stock dividend Series C (noncontrolling interest) — ) ) Balance, September30, 2016 $ See accompanying notes -6- Uwharrie Capital Corp and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended September 30, (dollars in thousands) Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash Provided (used) by operating activities: Depreciation Net amortization of security premiums/discounts AFS Net amortization of security premiums/discounts HTM Net amortization of mortgage servicing rights Impairment of foreclosed real estate 15 Provision/ (recovery) of loan losses 70 ) Net realized gain on sales / calls available for sales securities ) ) Income from mortgage loan sales ) ) Proceeds from sales of loans held for sale Origination of loans held for sale ) ) (Gain)/ loss on sale of premises, equipment & other assets 3 — Increase in cash surrender value of life insurance ) ) (Gain) on sales of foreclosed real estate ) ) Net change in interest receivable 44 Net change in other assets ) ) Net change in interest payable ) (4 ) Net change in other liabilities Net cash provided by operating activities Cash flows from investing activities Proceeds from sales, maturities and calls of securities available for sale Proceeds from sales, maturities and calls of securities held to maturity Purchase of securities available for sale ) ) Purchase of securities held to maturity ) ) Net (increase) in loans ) ) Proceeds from sales of premise, equipment and other assets — Purchase of premises and equipment ) ) Proceeds from sales of foreclosed real estate Investment in other assets ) ) Net change in restricted stock ) (2 ) Net cash used by investing activities ) ) Cash flows from financing activities Net decrease in deposit accounts Net increase (decrease) in short-term borrowed funds ) Net decrease in long-term debt ) (8 ) Repurchase of common stock ) ) Dividend and discount accretion on noncontrolling interest ) ) Net cash provided by financing activities Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental Disclosures of Cash Flow Information Interest paid $ $ Income taxes paid Supplemental Schedule of Non-Cash Activities Net change in fair value securities available for sale, net of tax $ ) $ (6 ) Loans transferred to foreclosed real estate Mortgage servicing rights capitalized Net Change in ESOP liability — ) See accompanying notes -7- UWHARRIE CAPITAL CORP AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) Note 1 – Basis of Presentation The financial statements and accompanying notes are presented on a consolidated basis including Uwharrie Capital Corp (the “Company”) and its subsidiaries, Uwharrie Bank (the “Bank”), Uwharrie Investment Advisors, Inc. (“UIA”), and Uwharrie Mortgage Inc. The Bank consolidates its subsidiaries, the Strategic Alliance Corporation, BOS Agency, Inc. and Gateway Mortgage, Inc., each of which is wholly-owned by the Bank. The information contained in the consolidated financial statements is unaudited.In the opinion of management, the consolidated financial statements have been prepared in conformity with generally accepted accounting principles in the United States of America (“GAAP”) and material adjustments necessary for a fair presentation of results of interim periods, all of which are of a normal recurring nature, have been made.The results of operations for the interim periods are not necessarily indicative of the results that may be expected for an entire year.Management is not aware of economic events, outside influences or changes in concentrations of business that would require additional clarification or disclosure in the consolidated financial statements. The organization and business of the Company, accounting policies followed by the Company and other information are contained in the notes to consolidated financial statements filed as part of the Company’s 2015 Annual Report on Form 10-K. This Quarterly Report should be read in conjunction with such Annual Report. Use of Estimates The preparation of financial statements, in conformity with accounting principles generally accepted in the United States of America (“GAAP”), requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Material estimates that are particularly susceptible to significant change relate to the determination of the allowance for loan losses. Note 2 – Comprehensive Income The Company reports as comprehensive income all changes in shareholders’ equity during the year from sources other than shareholders. Other comprehensive income refers to all components (revenues, expenses, gains, and losses) of comprehensive income that are excluded from net income. The Company’s only component of other comprehensive income is unrealized gains and losses, net of income tax, on investment securities available for sale. The following table presents the changes in accumulated other comprehensive income for the three and nine months ended September 30, 2016 and 2015: Unrealized holding gains on available-for-sale securities (net) Three Months Ended September 30, Nine Months Ended September 30, (dollars in thousands) Beginning Balance $ $ ) $ ) $ Other Comprehensive income (loss) before reclassifications, net of $90,000, ($188,000), ($422,000) and ($191,000) tax effect, respectively ) Amounts reclassified from accumulated other comprehensive income, net of $1,000, $0, $210,000 and $194,000 tax effect (1 ) — ) ) Net current-period other comprehensive income (loss) ) (6 ) Ending Balance $ -8- Note 3 – Noncontrolling Interest In January 2013, the Company’s subsidiary banks issued a total of $7.9 million of Fixed Rate Noncumulative Perpetual Preferred Stock, SeriesB. The preferred stock qualified as Tier 1 capital at each bank and pays dividends at an annual rate of 5.30%. The preferred stock has no voting rights. This capital is presented as noncontrolling interest in the consolidated balance sheets. Dividends declared on this preferred stock are presented as earnings allocated to the noncontrolling interest in the consolidated statements of income. Effective September 1, 2013, the Fixed Rate Noncumulative Perpetual Preferred Stock, Series B was rolled into one issue under Uwharrie Bank in connection with the consolidation and name change. During 2013, the Company’s subsidiary bank, Uwharrie Bank, raised $2.8 million of Fixed Rate Noncumulative Perpetual Preferred Stock, Series C. The preferred stock qualifies as Tier 1 capital at the bank and pays dividends at an annual rate of 5.30%. The preferred stock has no voting rights. Note 4 – Per Share Data On October 18, 2016, the Company’s Board of Directors declared a 2% stock dividend payable on November 23, 2016 to shareholders of record on November 9, 2016. All information presented in the accompanying interim consolidated financial statements regarding earnings per share and weighted average number of shares outstanding has been computed giving effect to this stock dividend.
